DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 9/10/2021.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/4/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0099326 ("Jung") in view of USPGPUB 2012/0304039 ("Peterson").
As per claim 1, Jung substantially teaches a memory card (Jung, FIG. 2 and paragraph 0101) comprising:
a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region; and a controller configured to control the nonvolatile memory, wherein the controller exchanges a first physical address with a second physical address based on a first command and data received from the host device: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  Jung therefore substantially teaches a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region; and a controller configured to control the nonvolatile memory, wherein the controller exchanges a first physical address with a second physical address based on a first command and data received from the host device).
The Examiner notes that when the new set of physical addresses was previously used to store old data, the new set of physical addresses was by definition previously associated with a second logical address that used the old data.  The physical addresses associated with the first logical address are thus exchanged to the new set of physical addresses associated with the second logical address.  
Jung does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Peterson teaches bit error reductions though varied data positioning.
As per claim 1, Peterson particularly teaches:
wherein the controller exchanges a first logical address with a second logical address based on a first command and data received from the host device: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches wherein the controller exchanges a first logical address with a second logical address based on a first command and data received from the host device).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Peterson and Jung before them before the instant application was effectively filed, to modify the invention of Jung to include the principles of Peterson of exchanging blocks associated with a first logical address to blocks that were associated with a second logical address.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and storage capacity by implementing techniques that deallocate physical blocks that are no longer needed (Peterson, paragraphs 0218-0219).
As per claim 2, the rejection of claim 1 is incorporated, and Jung further substantially teaches:
wherein the first command includes information indicative of a first address range and a second address range: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  Jung therefore substantially teaches wherein the first command includes information indicative of a first address range and a second address range).
Peterson further particularly teaches:
including the first logical address and including the second logical address: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches including the first logical address and a second address range including the second logical address including the first logical address and including the second logical address).
As per claim 3, the rejection of claim 2 is incorporated, and Jung further substantially teaches:
wherein in the information, the first address range and the second address range are designated by a number of addresses to be exchanged: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  Jung therefore substantially teaches wherein in the information, the first address range and the second address range are designated by a number of addresses to be exchanged).
Peterson further particularly teaches:
a number of logical addresses to be exchanged: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches a number of logical addresses to be exchanged). 
As per claim 4, the rejection of claim 2 is incorporated, and Jung further substantially teaches:
wherein the data includes a start address of the first address range and a start address of the second address range: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  The Examiner notes that inclusion of a start address and a number of sectors to be moved necessarily specifies a number of addresses within a source address range; similarly, specification of a destination start address and inclusion of the number of sectors to be stored starting at the destination address necessarily specifies a number of addresses within a destination address range.  Jung therefore substantially teaches wherein the data includes a start address of the first address range and a start address of the second address range).
As per claim 5, the rejection of claim 1 is incorporated, and Jung further substantially teaches:
wherein the controller exchanges a third logical address with a fourth logical address based on the first command and the data after exchanging the first logical address with the second logical address: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  The Examiner notes that when the new set of physical addresses was previously used to store old data, the new set of physical addresses was by definition previously associated with a second logical address that used the old data.  The physical addresses associated with the first logical address are thus exchanged to the new set of physical addresses associated with the second logical address.  Although Jung does not appear to explicitly teach that the third and fourth logical addresses are exchanged after the first and second addresses are exchanged, the Examiner notes that the system of Jung performs defragmentation operations until fragmentation is lower than the defragmentation threshold; it thus would have been obvious to a person having ordinary skill in the art before the instant application was filed that the system of Jung would continue to exchange addresses (e.g.,  third and fourth addresses) until fragmentation is lower than the defragmentation threshold.  Jung therefore substantially teaches wherein the controller exchanges a third logical address with a fourth logical address based on the first command and the data after exchanging the first logical address with the second logical address). 
As per claim 6, the rejection of claim 4 is incorporated, and Jung further substantially teaches:
wherein the controller exchanges a third logical address with a fourth logical address based on the first command and the data after exchanging the first logical address with the second logical address: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  The Examiner notes that when the new set of physical addresses was previously used to store old data, the new set of physical addresses was by definition previously associated with a second logical address that used the old data.  The physical addresses associated with the first logical address are thus exchanged to the new set of physical addresses associated with the second logical address.  Although Jung does not appear to explicitly teach that the third and fourth logical addresses are exchanged after the first and second addresses are exchanged, the Examiner notes that the system of Jung performs defragmentation operations until fragmentation is lower than the defragmentation threshold; it thus would have been obvious to a person having ordinary skill in the art before the instant application was filed that the system of Jung would continue to exchange addresses (e.g.,  third and fourth addresses) until fragmentation is lower than the defragmentation threshold.  Jung therefore substantially teaches wherein the controller exchanges a third logical address with a fourth logical address based on the first command and the data after exchanging the first logical address with the second logical address); and 
the data further includes a start address of a third address range including the third logical address and a start address of a fourth address range including the fourth logical address: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  While Jung does not appear to explicitly teach that the information sent by the host with the defrag command specifies a third address range and a fourth address range, the Examiner notes that defragmentation continues if the fragmentation level exceeds the fragmentation threshold after defragmentation is complete for a first set of blocks that are defragmented; this implies that information concerning a start address for a third and fourth block may be sent by the host with the defrag command.  Jung therefore substantially teaches the data further includes a start address of a third address range including the third logical address and a start address of a fourth address range including the fourth logical address).
As per claim 7, the rejection of claim 1 is incorporated, and Jung further substantially teaches:
wherein the controller transmits to the host device a result of exchanging the first logical address with the second logical address, based on a second command received from the host device: (Jung, paragraph 0086, where the flash storage device of Jung may send a result to host 1100 following completion of the defrag operation.  When a second command (e.g., a read command or a write command is received and performed prior to completion of the defrag operation, the result of the defrag operation following completion of the defrag operation is sent to host 1100 as a result of completion of the read command or write command that was received after the defrag operation but that completed before the defrag operation completed.  Jung therefore substantially teaches wherein the controller transmits to the host device a result of exchanging the first logical address with the second logical address, based on a second command received from the host device).
As per claim 8, the rejection of claim 1 is incorporated, and Jung further substantially teaches:
wherein the controller transmits to the host device status information including a result of exchanging the first logical address with the second logical address, based on a third command received from the host device: (Jung, paragraph 0086, where the flash storage device of Jung may send a result to host 1100 following completion of the defrag operation.  When a third command (e.g., a read command or a write command is received and performed prior to completion of the defrag operation, the result of the defrag operation following completion of the defrag operation is sent to host 1100 as a result of completion of the read command or write command that was received after the defrag operation but that completed before the defrag operation completed.  Jung therefore substantially teaches wherein the controller transmits to the host device status information including a result of exchanging the first logical address with the second logical address, based on a third command received from the host device).
As per claim 9, Jung substantially teaches a memory system (Jung, FIG. 2) comprising:
a memory card including a nonvolatile memory and a controller, the nonvolatile memory including a data storage region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region, the controller being configured to control the nonvolatile memory; and the host device configured to control the memory card, wherein the controller receives a first command and data from the host device: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  Jung therefore substantially teaches a memory card including a nonvolatile memory and a controller, the nonvolatile memory including a data storage region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region, the controller being configured to control the nonvolatile memory; and the host device configured to control the memory card, wherein the controller receives a first command and data from the host device).
Jung does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Peterson teaches bit error reductions though varied data positioning.
As per claim 9, Peterson particularly teaches:
the controller exchanges a first logical address with a second logical address based on the first command and the data received from the host device: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches the controller exchanges a first logical address with a second logical address based on the first command and the data received from the host device).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Peterson and Jung before them before the instant application was effectively filed, to modify the invention of Jung to include the principles of Peterson of exchanging blocks associated with a first logical address to blocks that were associated with a second logical address.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and storage capacity by implementing techniques that deallocate physical blocks that are no longer needed (Peterson, paragraphs 0218-0219).
As per claim 10, the rejection of claim 9 is incorporated, and Jung further substantially teaches:
wherein the first command includes information indicative of a first address range and a second address range: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  Jung therefore substantially teaches wherein the first command includes information indicative of a first address range and a second address range).
Peterson further particularly teaches:
including the first logical address and including the second logical address: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches including the first logical address and a second address range including the second logical address including the first logical address and including the second logical address). 
As per claim 11, the rejection of claim 10 is incorporated, and Jung further substantially teaches:
wherein in the information, the first address range and the second address range are designated by a number of addresses to be exchanged: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  Jung therefore substantially teaches wherein in the information, the first address range and the second address range are designated by a number of addresses to be exchanged).
Peterson further particularly teaches:
a number of logical addresses to be exchanged: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches a number of logical addresses to be exchanged). 
As per claim 12, the rejection of claim 10 is incorporated, and Jung further substantially teaches:
wherein the data includes a start address of the first address range and a start address of the second address range: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  The Examiner notes that inclusion of a start address and a number of sectors to be moved necessarily specifies a number of addresses within a source address range; similarly, specification of a destination start address and inclusion of the number of sectors to be stored starting at the destination address necessarily specifies a number of addresses within a destination address range.  Jung therefore substantially teaches wherein the data includes a start address of the first address range and a start address of the second address range). 
As per claim 13, a method of consolidating fragmented files in a memory system including a memory card and a host device configured to control the memory card, the memory card including a nonvolatile memory and a controller, the nonvolatile memory including a data storage region and storing a table in which a logical address received from the host device is mapped to a physical address in the data storage region, the controller being configured to control the nonvolatile memory, the method comprising:
consolidating fragmented files in a memory system including a memory card and a host device configured to control the memory card, the memory card including a nonvolatile memory and a controller, the nonvolatile memory including a data storage region and storing a table in which a logical address received from the host device is mapped to a physical address in the data storage region, the controller being configured to control the nonvolatile memory, the method comprising: receiving, by the controller, a first command and data from the host device: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  The Examiner notes that defragmentation operations by definition consolidate fragments of data, so the defragmentation operations of Jung consolidate fragmented data.  Jung therefore substantially teaches consolidating fragmented files in a memory system including a memory card and a host device configured to control the memory card, the memory card including a nonvolatile memory and a controller, the nonvolatile memory including a data storage region and storing a table in which a logical address received from the host device is mapped to a physical address in the data storage region, the controller being configured to control the nonvolatile memory, the method comprising: receiving, by the controller, a first command and data from the host device).
Jung does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Peterson teaches bit error reductions though varied data positioning.
As per claim 13, Peterson particularly teaches: 
exchanging, by the controller, a first logical address with a second logical address based on the first command and the data received from the host device: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches exchanging, by the controller, a first logical address with a second logical address based on the first command and the data received from the host device).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Peterson and Jung before them before the instant application was effectively filed, to modify the invention of Jung to include the principles of Peterson of exchanging blocks associated with a first logical address to blocks that were associated with a second logical address.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and storage capacity by implementing techniques that deallocate physical blocks that are no longer needed (Peterson, paragraphs 0218-0219).
As per claim 14, the rejection of claim 13 is incorporated, and Jung further substantially teaches:
wherein the first command includes information indicative of a first address range and a second address range: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  Jung therefore substantially teaches wherein the first command includes information indicative of a first address range and a second address range).
Peterson further particularly teaches:
including the first logical address and including the second logical address: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches including the first logical address and a second address range including the second logical address including the first logical address and including the second logical address). 
As per claim 15, the rejection of claim 14 is incorporated, and Jung further substantially teaches:
wherein in the information, the first address range and the second address range are designated by a number of addresses to be exchanged: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  Jung therefore substantially teaches wherein in the information, the first address range and the second address range are designated by a number of addresses to be exchanged).
Peterson further particularly teaches:
a number of logical addresses to be exchanged: (Peterson, Abstract; FIG. 29; FIG. 30; and paragraphs 0054, 0202-0219, and 0338-0343, where the system of Peterson may write or relocate data associated with a first logical address to physical memory locations that were associated with a second logical address.  Blocks associated with the first logical address are thus exchanged to blocks associated with the second logical address.  Peterson therefore particularly teaches a number of logical addresses to be exchanged). 
As per claim 16, the rejection of claim 14 is incorporated, and Jung further substantially teaches:
wherein the data includes a start address of the first address range and a start address of the second address range: (Jung, Abstract; Fig. 2, reference numerals 1100, 1200, 1210, 1230, 1232, and 1233; Fig. 13; Fig. 14; Fig. 17; and paragraphs 0009-0011, 0042-0054, 0080-0089, and 0094-0097 where flash memory system 1000 of Jung includes host 1100 and flash storage device 1200.  Flash storage device 1200 comprises flash memory 1210 for storing fragments of data under control of control unit 1230.  Control unit 1230 comprises Flash Translation Layer (FTL) 1232 that includes a translation table for translating logical addresses received from host 1100 into physical addresses of flash memory 1210.  The Examiner notes that flash memory system 1000 of Jung thus comprises both a nonvolatile memory including a data storing region and storing a table in which a logical address received from a host device is mapped to a physical address in the data storage region (i.e., flash storage device 1200, which comprises both flash memory 1210 and FTL 1232) and a controller configured to control the nonvolatile memory (i.e., control unit 1230).  As illustrated by (Jung, Fig. 13) and (Jung, Fig. 17), host 1100 may send a defragmentation command to flash storage device 1200 to cause flash storage device 1200 to consolidate fragments of data corresponding to a logical address by relocating scattered fragments into one block of flash memory 1210.  Along with the defragmentation command, host 1100 may also send data, such as a defrag block size, a defrag start sector, a number of sectors, and/or a bitmap for a sector of a corresponding region storing valid data and thus specifies both a start address and a number of sectors (i.e., an address range).  The Examiner notes that the defragmentation command of Jung results in movement of a threshold number of fragments of first data stored at physical addresses associated with a first logical address from a first set of physical addresses associated with the first logical address to a second set of physical addresses that are then associated with the first logical address.  The Examiner notes that inclusion of a start address and a number of sectors to be moved necessarily specifies a number of addresses within a source address range; similarly, specification of a destination start address and inclusion of the number of sectors to be stored starting at the destination address necessarily specifies a number of addresses within a destination address range.  Jung therefore substantially teaches wherein the data includes a start address of the first address range and a start address of the second address range). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135